                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      18th day of September, two thousand twenty.

      Before:     Michael H. Park,
                        Circuit Judge.
      ________________________________

       United States of America,                         ORDER

                    Appellee,                            Docket No. 20-1620

       v.

       Gary Kershner,

                 Defendant – Appellant.
       ________________________________

               Appellant moves for bail pending appeal and for a stay of his surrender to prison which
      is scheduled for September 21, 2020.

               IT IS HEREBY ORDERED that the motion for bail pending appeal is REFERRED to a
      three-judge motions panel. Any opposition to the bail motion must be filed by September 28,
      2020. Appellant’s request for a stay of his surrender date is DENIED.


                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 09/18/2020
